FILED
                            NOT FOR PUBLICATION                             DEC 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FREDDY MARTIN DAVILA,                            No. 10-71805

              Petitioner,                        Agency No. A078-054-504

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 9, 2011 **
                                Pasadena, California

Before: PREGERSON and PAEZ, Circuit Judges, and JONES, District Judge.***

       Freddy Martin Davila, a legal permanent resident of the Untied States and

native and citizen of Nicaragua, petitions for review of the Board of Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable James P. Jones, District Judge for the U.S. District
Court for Western Virginia, sitting by designation.
Appeals’ (“BIA”) order rejecting his claim for protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law and for substantial evidence findings of fact.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for

review and remand.

      We remand to the BIA because we cannot conduct a meaningful review of

the BIA’s decision on the issue of whether the Nicaraguan government acquiesces

in acts of torture, where the BIA failed to provide a reasoned explanation of its

decision. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (“We

have long held that the BIA abuses its discretion when it fails to provide a reasoned

explanation for its actions.”). Davila asserts that the BIA failed to provide a

“reasoned explanation” for denying his claim under the theory that the Nicaraguan

government acquiesces in torture.1 The BIA denied Davila’s CAT claim by issuing

a general statement unsupported by any reasoning that Nicaragua does not consent

to torture. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“[T]he

BIA [is] not free to ignore arguments raised by a [party].”). We therefore instruct

the BIA on remand to provide a reasoned explanation for its decision on Davila’s

CAT claim.




      1
          The government failed to respond to this argument.
      We grant the petition for review, and remand to the BIA to provide a

reasoned explanation for its decision on Davila’s CAT claim.

      Petition GRANTED; REMANDED for further proceedings.